Title: To James Madison from William Madison, 1 November 1802
From: Madison, William
To: Madison, James


Dr. Brother,
Nov: 1st. 1802.
I spoke to Mr. Taylor on the subject of drawing your deed to Dr. Rose he feels positive embarrassment in the task knowing no general words that will convey your meaning but he ⟨will?⟩ make a particular recital of the case so as to express the exception you are disposed to make in my favour. Mr. T. is positive that without this recital the Dr. will be completely vested with all the intt. that you otherwise wd. have in the land calld. shadracks & if it shd. be decided that any land had been advanced to me I shall be obliged to account with him both ⟨for⟩ his own & yr. proportion of the advancement, that is for as much as may be applied to that tract of land & as it has never yet been decided whether the land itself or its value shall be brought into hotchpot if the latter, the value is to be estimated on the naked land at the present day which would go to exclude [illegible] from nearly [illegible] the lapsed land. I am confident that one fifth of the lapsed land consding. its situation wd. not more than compensate me for the loss I have sustained in the land whereon I live. If the intentions of my father are to be taken for the rule of conduct are not those intentions as manifest in my case as in any other intentions comprehended in his last will but unfortunately impeded by a deed containing mistaken courses.
If the above rule is adhered to, my withholding even a 5th of the land the Dr. claims does not operate as an injury to him for it has always been conceeded that he shd. pay on recg. the land, the sum of £400 now he is not only released from the payment but retains 300 acres of prime Kentucky Land. The expectation you entertain that his interest being lessoned in other lands will accelerate a division I am confident will not be realized; for not feelg. the impulse of Intt. in the measure he will give full scope to his perverseness. The Dr. has employed a lawyer to draw a Bill in Chancery replete with hostile matter & as much must be defended, his plan is to obtain deeds of Concession from as many as possible thereby not only strengtheng. his own Int. but reducing the number of Opponents & then to contend for every thing by a litigous & expensive law suit which none of us may live to see terminated. All this might in the opinion of Mr. Taylor have been avoided by a previous division of the land. Mr. Hite has executed a Deed of interchange. Mr. Macon says he shall insist on the Dr.’s paying the £400. This is founded on an expectation in Macon of recg. a part of Winslow’s land. As I see no probability of a decision on the claims of the grand children when comprehended in the same bill with litigated interest in ⟨real⟩ Estate I shall, as Executor, have a Bill prepared stating the circumstances of their case only. Which will you prefer, being Plaintiff or Defendant? In conversation with Mr. T. the Dr. observed he himself shd. prefer a previous division of the land, I cannot see how the intentions of the parties are otherwise to be carried into effect, for the Deed executed by Mr. Hite, & which I have seen, is drawn in Conformity to the Memo: left by my father, wh. speaks of Blank acres in Eves Lease—how this blank is to be filled in the Deed I know not: What think you of the following as a ground of compromise? Rose to have Shadracks upon payg. £400 & to relinquish to you & myself his intt. in all other lapsed & undivided land. Macon to have  acres of the last purchase of Winslows & to relinquish to you & myself all his int: in the other lapsed & undivided land. You to have the Mill seat & 50 acres of land on payg. £200. Hite to rece. £600 & to relinquish to you & myself all his interest in the lapsed & undivided lands—if an arrangement like this appears to you right & reasonable you may communicate it to Mr. Hite & my mother as one that will receive my concurrence. I am the more induced to acceed to such a plan by motives of a conciliatory nature than a conviction of its justice. I wish to hear from you as soon as possible. We had a daughter born the tuesday evg. after you left us. Accept of our united affections for yourself, Sister & miss Anna. Adieu
(signed)   Wm. Madison
Be so good as to tell Dr. Thornton that the Man, I mentioned to him, is not inclined to take his Horse Driver.
 

   
   Tr (NjP). First page badly faded.



   
   For the dispute over the estate of James Madison, Sr., see William Madison to JM, 22 Sept. 1801, and JM to Isaac Hite, 24 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:124–25 and n. 1, 268 n. 3).



   
   JM chose to be the plaintiff in the friendly suit in chancery (see Chancery Court Decree in the Case between James Madison and William Madison and Others, 3 Mar. 1803).



   
   Left blank in Tr.



   
   On 21 Aug. 1803 JM and Dolley Madison deeded more than six hundred acres of land and an unspecified number of acres known as “Eves’ lease” to the Roses. In return the Roses gave up their claim to the “old mill seat,” fifty acres of adjoining land, and one-quarter part of their right to all other lapsed and undevised lands. The deed of exchange was not proved and settled until January 1818 (Vi: Orange County Courthouse Records).



   
   William Madison’s daughter Eliza was born 5 Oct. 1802 (WMQWilliam and Mary Quarterly., 1st ser., 6 [1897–98]: 116).


